Nichols, Judge.
1. A petition seeking to recover only punitive and exemplary damages is subject to general demurrer (Beverly v. Observer Publishing Co., 88 Ga. App. 490, 77 S. E. 2d 80; Gartrell v. Afro-American Life Ins. Co., 88 Ga. App. 806, 78 S. E. 2d 92), and the judgment of the trial court overruling the defendant’s general demurrer to the plaintiffs’ petition must be reversed since only punitive and exemplary damages were sought.
2. Where the judgment of the trial court overruling the defendant’s general demurrer to the plaintiffs’ petition is reversed the questions raised by the defendant’s special demurrers become nugatory. DeWinne v. Waldrep, 101 Ga. App. 570 (114 S. E. 2d 455).

Judgment reversed.


Felton, C. J., and Bell, J., concur.